PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions (Civil) has submitted to this Court the following recommendations or changes: A new 1.1, Preliminary Instruction, and an amendment to 4.2a, Negligence {physician, hospital, other health care provider).
We approve for publication these recommended changes, which follow this opinion. We caution all interested persons, however, that the notes and comments reflect only the opinion of the Committee and are not necessarily indicative of the views of this Court as to their correctness or applicability-
It is so ordered.